Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
	Claim 17 remains withdrawn.

CLAIM INTERPRETATION
	At pages 3-4 of the 7/8/2019 request Applicant argues that Dorgans does not meet the requirement that “the diffusion layer comprises a material in addition to the core material” because the Dorgans diffusion layer lacks the ‘core material’.  Thus the language “the diffusion layer comprises a material in addition to the core material” is interpreted as requiring both a core material and an additional material which is not the core material.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant has not pointed out where the new claim is supported nor does there appear to be a written description of the claim limitation ‘the diffusion material consists of materials selected from a group consisting of aluminum, silicon, and chromium’  (claim 29, lines 3-4) the application as filed.  Beyond lack of explicit support for a diffusion material consisting of (plural) “materials” Examiner believes one of ordinary skill would understand the disclosure as having aluminum and silicon as alternative species for the diffusion material.  Chromium is understood to provide a protective layer without it being a ‘diffusion material’.

From the MPEP at 2163 II A.:

	With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 22-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 1 (lines 4-5) requires that the diffusion layer is at the outer peripheral zone at the surface of the mandrel that is in contact with the glass precursor.  Dependent claim 22 is directed to an incompatible invention [0049] where an oxide is formed over the diffusion layer.  The diffusion layer is at a ‘near-surface zone’ which is mutually exclusive of the claim 1 requirement that the diffusion zone is able to contact the glass precursor.    In other words claim 22 does not further limit the subject matter of claim 1, rather it takes provides a mutually exclusive scope where the diffusion layer can no longer contact the glass precursor – because it covered by the stable oxide layer.                                                              

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims  22-23 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 22-23 are confusion because they appear to contradict the requirement of  parent claim 1 (lines 4-5) which requires that the diffusion layer is at the surface of the mandrel that is in contact with the glass precursor.  Claim 22 is directed to an incompatible invention [0049] where an oxide is formed over the diffusion layer.  The diffusion layer is at a ‘near-surface zone’ which is mutually exclusive of the claim 1 requirement that the diffusion zone is able to contact the glass precursor.       
	   Claim 29 makes the “at least 30 atomic percent” of parent claim 1 confusing because it is unclear how the content would be deteremined with the plural ‘materials’.  For example it is unclear if 20 % aluminum and 20% silicon has a minimum concentration of 20% or if one could consider the minimum to be 40%.  It is unclear 40% could be a ‘minimum’ because 20% is clearly less than 40%. 	 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 25 and 30 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bonnet US Patent 3371409
Claim 1 is anticipated by col. 2, lines 4-72 of Bonnet.  The steel-oxide-platinum (composite) rod is the claimed heat-resistant core material; the core material is composite material.  This composite core material is at the center of the mandrel.  Compare with present claim 29 which require core material which has (plural) “materials” as well as Applicant’s [0069].  The gold layer that has platinum diffused into it is the diffusion layer.  The gold is the material in addition to the core material.  As indicated by col. 1, lines 42-62 the mandrel (also the claimed ‘molding tool’) can be used for reshaping a hollow-body glass precursor (a tube).  One of ordinary skill would understand that the mandrel could be used to shape any hollow glass precursor.  
In the alternative one can consider the mandrel with the platinum-rhodium sheath to be a core ‘material’ because it is a composite material.  Compare with current claim 2 and [0069] of Applicant’s specification which indicates the core material can be (a composite) of two metals: a noble metal and a transition metal.  Also claim 3 uses ‘comprises’ which indicates the core material can features in addition to the tungsten alloy.
Col. 3, lines 55-58 refers to the “predominating content of gold” which creates the repellant surface.  One of ordinary skill would understand that this would mean that there is more than 50 atomic % gold at the surface.  Col. 2, line 28 states the surface is “gold-rich” platinum-gold alloy which would also be suggestive of a large gold content.
Furthermore MPEP 2131.03 points out: 
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).

Bonnet can be understood to teach a gold content range of no larger than 0-100%.  This range has a substantial overlap with the claim range (i.e. 30-100%).  Since the claim covers 70% of the prior art range there is sufficient specificity to consider the claimed range to be anticipated.
Claim 2: the platinum is the noble metal. The iron in the steel is a transition element.
Claim 25 is inherently met in accordance with Fick’s laws of diffusion.
Claim 30: there is no antecedent basis for “the presence” thus it is deemed to be optional.  And since it is optional the claim does not define over Bonnet.  Also the claim appears to be directed to a method of making and does not limit the structure of the tool.   It is noted the presence could occur in a cylinder near the material.  The claim makes no mention of the activator being in contact with the mandrel. 

Claims 1, 13, 15, 21, and 24-25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Samuel (US patent 3061462).
Claim 1 see Samuel col. 2, lines 51 which discloses a rod (which is inherently a mandrel).  Example 4 (starting line 70 of claim 2) discloses the creation of the claimed diffusion layer which discloses creating a diffusion layer on the rod. One would understand that the steel rod (col. 2, line 51) would be/have steel at the center of the mandrel.
Claim 13: see col. 3, lines 3-5.
Claim 15: The .0025 inch layer is 64 microns. 
Claim 21: It deemed inherent that an intermetallic phase is created.  Especially in light of Samuel’s teaching of using silicon and boron at col. 3, lines 42-43.  Since Samuel does the same thing that Applicant does, it is deemed that Samuel gets the same result. 
Claim 24: See col. 3, line 36.
Claim 25 is inherently met in accordance with Fick’s laws of diffusion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 25 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet US Patent 3371409.
See the anticipation rejection of claim 1 (above) for why the claims discloses the invention.  The ‘minimum content’ is also obvious.   Bonnet teaches a col.3, lines 56-58 that a predominating content of gold serves to make the surfaces extremely repellant of molten glass. It would have been obvious to conduct the diffusion treatment of Bonnet ( col. 2, lines 62-70) in such a manner that the outer surface stays above 50% gold so as to ensure the gold predominates the composition so as to ensure the surface repels molten glass.  It would have been obvious to perform routine experimentation to determine the optimal diffusion treatment for the optimal richness of the gold-rich alloy.
Moreover a prima facie case of obviousness exists because the inherent range of Bonnet (0-100% gold) overlaps with the claimed range (30-100%).  The MPEP at 2144.05 (I) indicates : 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)….

 Claims 1, 13,15 and  21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Samuel (US patent 3061462) in view of Becker 2791517
See Samuel col. 2, lines 51 which discloses a rod (which is inherently a mandrel).  Example 4 (starting line 70 of claim 2) discloses the creation of the claimed diffusion layer which discloses creating a diffusion layer on the rod. One would understand that the steel rod (col. 2, line 51) would be/have steel at the center of the mandrel.  Col. 2, lines 64-66 indicates 35 weight % of chromium.  Since steel is mostly iron and chromium has a lower atomic weight than iron.  One could expect the atomic % is greater than 35 atomic % chromium.  IT would have been obvious to have more than 35% atomic % chromium to have an increased effect of the chromium. Nevertheless it would have been obvious to perform routine experimentation to determine the optimal amount of chromium in the surface.  As evidenced by Becker (col. 1, lines 37-42) corrosion resistance of steels can be created by a high chromium content surface and thus chromium content is a known result-effective variable for diffused steel surfaces. 
Claim 13: see col. 3, lines 3-5 of Samuel.
Claim 15: The .0025 inch layer is 64 microns. 
Claim 21: It deemed inherent that an intermetallic phase is created.  Especially in light of Samuel’s teaching of using silicon and boron at col. 3, lines 42-43.  Since Samuel does the same thing that Applicant does, it is deemed that Samuel gets the same result. 
Claim 24: See col. 3, line 36.

Claims 3, 4, 18 and 26-28  are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet US Patent 3371409 as applied to claims 1 and 15 (above) and further in view of Dorgans WO 2012085619
Claim 3: Bonnet does not disclose the tungsten, but does disclose a base metal body having a suitable strength at high temperatures.  Dorgans discloses (page 1, lines 32-33) that tungsten usually used for a forming mandrel and thus inherently has the suitable strength at high temperatures required by Bonnet.   It would have been obvious to use a tungsten base in the Bonnet invention with no new or unexpected results since is a material usually used.
From MPEP 2144.07     

Art Recognized Suitability for an Intended Purpose
The selection of a known material based on its suitability for its intended use supported a
prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical
Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a
solvent having the vapor pressure characteristics of butyl carbitol so that the ink would
not dry at room temperature but would dry quickly upon heating were held invalid over a
reference teaching a printing ink made with a different solvent that was nonvolatile at room
temperature but highly volatile when heated in view of an article which taught the desired
boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog
teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a
list and selecting a known compound to meet known requirements is no more ingenious
than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at
335, 65 USPQ at 301.).
See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a
known plastic to make a container of a type made of plastics prior to the invention was
held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323
(Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art
machine only in that the brake means were hydraulically operated rather than
mechanically operated, was held to be obvious over the prior art machine in view of
references which disclosed hydraulic brakes for performing the same function, albeit in a
different environment.).

It is noted that Applicant’s paragraph [0069] that the core material can also/further comprise (plural) noble metals.  Thus ‘core material’ can be understood to also encompass composite materials. [0033] discloses the use of a base material.
Claim 4: the base material of the core material would be essentially 100%.
Claim 18 and 27: Bonnet does not teach the heating device but does disclose heating.  Dorgans teaches that it is known to use flames to heat the glass precursor.  It would have been obvious to supply a burner so as to create the flame.  The step of heating the tool only pertains to method claims, not the apparatus of claim 27.
Claims 26 and 28 are met because in accordance with Fick’s laws of diffusion indicate the concentration must decrease as claimed. 
 
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet US Patent 3371409 as applied to claim 1 (above) and further in view of Dorgans WO 2012085619 and Litty 4923673.
As indicated above (with respect to claim 3) it would have been obvious to use tungsten as the base material since it is usually used in forming mandrels. 
Claim 5: Dorgans does not disclose the zirconium dioxide. Litty discloses (col. 1, lines 10-13) that tungsten rods with zirconium (di)oxide have been commercially available for years.  It would have been obvious to use such a rod as the base material for the convenience of being commercially available so as to avoid the time and effort of fabricating a tungsten rod.  As to the proportion of added ZrO2 : such does not define over the Litty rod because a step of adding any of the oxide would serve to limit the method of making the rod and would not leave any effect on the result.  Whether 0% or 100% of the oxide (or only 1% of the oxide) is added (to tungsten) or tungsten is added to the oxide when making the rod does not distinguish over the Litty rod. 
Claim 6: as indicated above the step of adding 0.7-0.9% of the oxide would not define over the prior art because the method is not being claimed. 
Claims 7-8: as with claims 5-6 Litty discloses this type of rod is commercially available.  It would have been obvious to use the rod as the base material in the mandrel as a matter of convenience.
Claims 9-10: as with claims 5-6 Litty discloses this type of rod is commercially available.  It would have been obvious to use the rod as the base material in the mandrel as a matter of convenience.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet US Patent 3371409 as applied to claim 1 (above) and further in view of Dorgans WO 2012085619 and Day 4971757.
As set forth above it would have been obvious to use tungsten as the base material.  Dorgans does not teach potassium.  Day teaches to include about 70-75 ppm in tungsten so as to provide long life at high temperatures (col. 1, lines 30-33 and col. 5, lines 42-52).  It would have been obvious to include about 70 ppm potassium in the tungsten so as to insure a long life.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Samuel (US patent 3061462).
Samuel does not teach the thickness of 1-20  microns, but does disclose .0015 inch or 38 microns (col. 3, line 15).  It would have been obvious to create a layer that is 20 microns or less, depending upon what thickness is needed, and so as to reduce the duration of the process.  A thinner layer would require less time because the atoms would not need to diffuse as deep. 

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
It is asserted that the Office failed to establish a prima facie case of interpretation under 35 USC 112(f).  This is not persuasive because it is merely a conclusion.  No supporting rationale is provided. 
It is asserted the rejections of claims 22-23 under 35 USC 112 (b) and (d) have been obviated.  There is no rationale to support this assertion.
It is argued that there is no teaching in Bonnet for the heat treatment to result in at least 30 atomic percent.  Examiner disagrees because the Bonnet surface would be understood to have range of no greater than 0-100% gold.  This is sufficiently specific relative to the range implicit in the claim of 30-100% gold.  This disclosure is sufficiently specific to anticipate the claim.  Also the overlap of ranges constitutes a prima face case of obviousness (see the rejections for more details).
It is also argued that Bonnet’s third layer would need to be considered the core material to render the present claims obvious.   This is not persuasive because there is no rationale to support this conclusion.  Examiner notes the “core material” can be a composite material.  And thus the third layer need not be the entire ‘core material’.   Present claim 29 requires the core material to have ‘plural’ materials and thus is a composite material.  Applicant’s specification (e.g. [0069]) also indicate that the core material can comprise multiple materials and thus is reasonably understood to have a scope which encompasses composite materials. 
It is argued that there is no a suggestion to eliminate layers of the Bonnet mandrel.  This is not persuasive because it is a straw-man argument:  there is no rejection which proposes eliminating any layer. 

It is argued that page 6, lines 10-13 teaches away from the substitution of  the steel rod of Bonnet with a tungsten rod.  The Office’s policy regarding a reference that ‘teaches away’ include the following.

From the MPEP at 2145:


A prior art reference that "teaches away" from the claimed invention is a significant factor
to be considered in determining obviousness; however, "the nature of the teaching is highly
relevant and must be weighed in substance. A known or obvious composition does not
become patentable simply because it has been described as somewhat inferior to some
other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130,
1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit
material. A prior art reference disclosed a polyester-imide resin based printed circuit
material, and taught that although epoxy resin based materials have acceptable stability
and some degree of flexibility, they are inferior to polyester-imide resin based materials.
The court held the claims would have been obvious over the prior art because the
reference taught epoxy resin based material was useful for applicant’s purpose, applicant
did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no
discovery beyond what was known to the art.)

And at 2143.01 (I) the MPEP indicates:
 The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004), the claims of a utility patent application were directed to a shoe sole with increased traction having hexagonal projections in a "facing orientation." 391 F.3d at 1196-97, 73 USPQ2d at 1142. The Board combined a design patent having hexagonal projections in a facing orientation with a utility patent having other limitations of the independent claim. 391 F.3d at 1199, 73 USPQ2d at 1144. Applicant argued that the combination was improper because (1) the prior art did not suggest having the hexagonal projections in a facing (as opposed to a "pointing") orientation was the "most desirable" configuration for the projections, and (2) the prior art "taught away" by showing desirability of the "pointing orientation." 391 F.3d at 1200-01, 73 USPQ2d at 1145-46. The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).

Examiner is not persuaded by Applicant’s argument because Dorgans does not criticize, discredit or otherwise discourage the use of a tungsten rod in place of the stainless steel rod.  
	It is argued that Samuel does not have the minimum content of the diffusion material now required by claim 1.  Examiner disagrees because Samuel teaches 35 weight % chromium at the surface which is reasonably suggestive of an atomic content of more than 30 atomic % chromium given that steels commonly have iron contents of greater than 90% and iron has an larger atomic weight than chromium.  Nevertheless it would have been obvious to perform routine experimentation to determine the optimal content.  As indicated above. 
	It is argued that the prior art does not disclose the invention of claim 29.  This is not persuasive because the current application as original filed also does not disclose the invention.  
 	It is argued that the prior art does not disclose the claim 30 limitation that the diffusion material is “applied to the core materials….”.  This is not persuasive because it does not appear to be relevant.  The claim is directed to the forming tool, not the method of making the tool.  A step of applying the material relates to the method and does not appear to define an invention over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knox is cited for disclosing a mandrel with a center without any material.
	The lack of an art rejection for claims 22-23 and 29 should not be construed as an indication of allowable subject matter.  Claims must comply with 35 USC 112 in order to be allowable.  
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741